Citation Nr: 0837409	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 25, 2005 for 
the award of service connection for ulcerative colitis, 
status post colectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO granted 
service connection for ulcerative colitis, status post 
colectomy with ileonal anal pull through and pouch formation 
with anal stenosis (claimed as hemorrhagic proctitis 
extending to the left side of colon with 
manifestations/exacerbations of hematochezia and diarrhea), 
effective April 25, 2005.  The veteran filed a notice of 
disagreement (NOD) with the effective date of the award in 
December 2005, and the RO issued a statement of the case 
(SOC) in June 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2006.

In September 2008, the veteran and his wife testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  On the date 
of the hearing, the veteran submitted a favorable decision 
from the Social Security Administration (SSA), finding that 
the veteran was disabled from December 2002, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The veteran also submitted, in 
December 2007, a November 2007 letter from his private 
physician, Dr. Sninsky.  While this letter is a duplicate of 
an April 2005 letter which was previously considered by the 
RO in the September 2005 rating decision, the veteran also 
submitted a waiver regarding this evidence in July 2008.  The 
Board accepts all the aforementioned evidence for inclusion 
in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008). 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an August 1986 rating decision, the RO denied the 
veteran's initial July 1986 claim for service connection for 
ulcerative colitis; he was notified of the denial in August 
1986, but he did not initiate an appeal.

3.  In April 2005, the veteran submitted his request to 
reopen a claim for service connection for hemorrhagic 
proctitis extending to the left side of the colon with 
manifestations/exacerbations of hematochezia and diarrhea, 
with a refractory condition requiring complete colostomy with 
ileonal anal pull-through with J pouch formation with anal 
stenosis.  

4.  In April 2005, the veteran submitted new service 
treatment records regarding his in-service hospitalization 
for hemorrhoidectomy.  

5.  In the September 2005 rating decision on appeal, the RO 
granted service connection for ulcerative colitis, status 
post colectomy, effective April 25, 2005, the date on which 
the RO received the veteran's request to reopen his claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The August 1986 rating decision is not final.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(c), 3.400 (2007).  

2.  The criteria for the assignment of an effective date of 
July 15, 1986, but none earlier, for the award of service 
connection for ulcerative colitis have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.151(a), 3.155, 3.156, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the present appeal, the June 2006 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection and a June 2006 letter specifically 
provided notice regarding the assignment of effective dates.

Moreover, as will be discussed below, the Board is granting 
the earliest possible effective date for the award of service 
connection for ulcerative colitis permitted by the effective 
date regulations.  Given the favorable disposition of the 
claim for an effective date prior to April 25, 2005 for the 
award of service connection for ulcerative colitis, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

The Board has specifically considered the fact that in 
September 2006, the SSA granted the veteran's application for 
SSA disability filed in October 2004, effective in December 
2002.  As noted above, the veteran is being granted the 
earliest possible effective date for the award of service 
connection, in this case, July 15, 1986.  Establishment of an 
effective date prior to July 15, 1986 would require evidence 
of an earlier claim for service connection for ulcerative 
colitis.  The SSA records would not include evidence of such 
a claim to VA.  As any such records cannot change the outcome 
of the claim on appeal, remand to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is 
thus not appropriate.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

II.  Analysis

Generally, the effective date for an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.         38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation; otherwise, the effective date 
is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R.                   § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board notes that revisions were made to 38 C.F.R. §§ 
3.156(c) and 3.400(q), effective on October 6, 2006.  38 
C.F.R. § 3.156(c) was revised to establish clearer rules 
regarding reconsideration of decisions on the basis of newly 
discovered service department records.  The substance of 38 
C.F.R. § 3.400(q)(2) is now included in the revised § 
3.156(c).  Prior to the revision, § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records. 
The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) 
and (2) without substantive change.  See 70 Fed. Reg. 35388 
(2005).  The Board therefore finds there is no prejudice to 
the veteran in considering the revised 38 C.F.R. § 3.156(c) 
prior to giving the RO an opportunity to review the appeal.  
38 C.F.R. § 19.31 (2007). 
 
As in effect prior to October 6, 2006, 38 C.F.R. § 3.156(c) 
and § 3.400(q)(2), together establish an exception to the 
general effective date rule in § 3.400 which provides that 
the effective date of an award of benefits will be the date 
of claim or the date entitlement arose, whichever is later.  
The exception applies when VA receives official service 
department records that were unavailable at the time that VA 
previously decided a claim for a benefit and those records 
lead VA to award a benefit that was not granted in the 
previous decision.  Under this exception, the effective date 
of such an award may relate back to the decision of the 
original claim or date entitlement arose, which ever is 
later, even though the decision on that claim may be final 
under § 3.104. 
 
As noted above, § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in § 3.156(c).  Because the rule 
regarding the effective date of an award of benefits based 
all or in part on newly-discovered service department records 
is now included in § 3.156(c), the effective date provision 
was removed from § 3.400(q). 
 
Effective on or after October 6, 2006, 38 C.F.R. § 3.156 (c) 
provides that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  An award made based all or in 
part on the records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(i)(3) (2007).  

Although the record reveals that the RO did not consider 
38 C.F.R. § 3.156(c), either as in effect prior to, or as 
revised October 6, 2006, given the Board's favorable decision 
in this case, the veteran is not prejudiced by the Board 
considering and applying the revised regulation, in the first 
instance.  
 
Historically, in December 1969, the veteran filed a claim for 
service connection for a hemorrhoid operation and 
mononucleosis.  An April 1970 rating decision granted service 
connection for hemorrhoids and denied service connection for 
mononucleosis.  A May 1970 letter provided notice of this 
decision.  In a July 1978 confirmed rating decision, the RO 
denied an increased rating for hemorrhoids.  In a statement 
received in November 1981, the veteran indicated that he was 
rated 0 percent for ulcerative colitis, and would like to be 
reevaluated due to the worsening of this condition.  In a 
November 1981 letter, the RO informed the veteran that he was 
only service-connected for hemorrhoids, not ulcerative 
colitis, and if he wanted to file a claim for service 
connection for ulcerative colitis, he had to submit medical 
evidence showing that the condition was incurred in or 
aggravated by military service, and show continuity of 
treatment from the date of discharge to the present.  In a 
December 1981 confirmed rating decision, the RO denied an 
increased rating for the veteran's service-connected 
hemorrhoids.  

In correspondence received on July 15, 1986, the veteran 
requested that his claims file be reviewed for the 
relationship of surgery to a service-connected condition, 
adding that his surgery performed in 1968 was considered to 
be for hemorrhoids instead of an in-service infection.  In an 
August 1986 rating decision, the RO denied service connection 
for ulcerative colitis, finding that service treatment 
records were negative for complaints of, treatment for, or 
diagnoses of colitis, and there was no evidence to establish 
that the ultimate diagnosis of ulcerative colitis was 
incurred or aggravated by service, or that it was in any way 
related to the veteran's service-connected hemorrhoids for 
which he underwent a hemorrhoidectomy in September 1968.  

The evidence considered by the RO in August 1986 included 
service treatment records, which reflect complaints regarding 
and treatment for constipation and blood streaked stool.  The 
veteran underwent hemorrhoidectomy in September 1968.  Also 
of record in August 1986 were records of private treatment 
from August 1973 to March 1978 which include findings of 
ulcerative proctitis, rule out ulcerative colitis, and 
coloproctitis.  In correspondence received in April 1978, Dr. 
Burke reported that sigmoidoscopies conducted in September 
and October 1972 revealed bleeding mucus colitis and that 
mucus colitis was still present, respectively.  In a March 
1978 letter, the veteran reported that he received treatment 
in service for bleeding from the rectum and that, during his 
1968 surgery, his physician told him that it was not the 
hemorrhoids which were causing the bleeding, but that there 
appeared to be a small infection.  A report of 
hospitalization at the Gainesville VA Medical Center (VAMC) 
from November 1981 reflects that colonoscopy revealed 
ulcerative colitis.  

Although notified of the RO's August 1986 denial by letter in 
August 1986, the veteran did not initiate an appeal.  

In April 2005, the veteran sought to reopen his claim for 
service connection.  With his request to reopen, the veteran 
submitted an April 2005 letter from his physician, Dr. 
Sninsky, and service treatment records which were not 
previously associated with the claims file.  

The service treatment records associated with the claims file 
in April 2005 include the records of the veteran's September 
1968 hospitalization for hemorrhoidectomy at Bergstrom Air 
Force Base.  The narrative summary of this hospitalization 
notes that, at the time of surgery, the veteran was found to 
have a hemorrhagic proctitis.  The diagnoses were 
hemmorrhoids, internal and external, and hemorrhagic 
proctitis.  

In his April 2005 letter, Dr. Sninsky reported that he first 
met with the veteran in November 1981, when he was referred 
to the Gainesville VAMC for ulcerative proctitis with 
diarrhea and hematochezia, and had continued to treat him 
until 1999 when he left for Vanderbilt University.  Dr. 
Sninsky noted that the veteran developed refractory 
ulcerative colitis, and underwent colectomy with ileoanal 
pull-through and pouch formation because of refractory 
disease.  In late 2003, the veteran presented records he had 
received from VA, showing the diagnosis of hemorrhagic 
proctitis at the time of the hemorrhoidal surgery in 
September 1968.  Dr. Sninsky noted that, as he was reviewing 
the veteran's records, he found that, in January 1969, he was 
given Lomotil for severe diarrhea, that could have been a 
viral or bacterial infection, or a relapse of his ulcerative 
colitis, and that, in August 1969, the veteran reported 
constipation with blood streaking and mucus.  Dr. Sninsky 
indicated that it is not unusual for patients with ulcerative 
colitis to develop constipation and then later diarrhea if 
the disease extends up to the left colon.  He opined that 
this clearly could have been an exacerbation of the veteran's 
ulcerative colitis as one reviewed the records 
retrospectively.  He added that a 1972 sigmoidoscopy revealed 
chronic ulcerative colitis with left-sided extension.  

Dr. Sninsky opined that the veteran had hemorrhagic proctitis 
that eventually expanded to the left side of his colon from 
his initial presentation in 1968, and that the veteran's 
records clearly demonstrated that the veteran's condition 
started in 1968 and worsened over the years, eventually 
leading to a refractory condition requiring colectomy with 
ileoanal pull-through and pouch formation.  

The veteran was afforded a VA examination in September 2005.  
The examiner reviewed the claims file and noted that the 
veteran underwent hemorrhoidectomy for internal hemorrhoids 
in 1968, and was taking Lomotil for diarrhea in 1969, the 
etiology of which could possibly be infectious, and that a 
1972 sigmoidoscopy revealed chronic ulcerative colitis with 
left side extension.  The diagnosis following examination was 
ulcerative colitis, and the examiner opined that, given the 
clinical history of the veteran from 1967 onwards, it was at 
least as likely as not that the veteran could have had 
ulcerative colitis that was not diagnosed while in the 
military.  The examiner added that a sigmoidoscopy was not 
done until 1972, which confirmed the diagnosis of ulcerative 
colitis.  

In the September 2005 rating decision, the RO granted service 
connection for residuals of ulcerative colitis, evaluated as 
10 percent disabling, effective April 25, 2005, the date of 
the veteran's request to reopen his claim for service 
connection.  

During the September 2008 hearing, the veteran reported that 
he had problems with bleeding from the rectum in service, and 
that, during his September 1968 hemorrhoidectomy, the 
physician informed him that he had an infection which was 
causing the bleeding.  The veteran described continuous 
treatment for his condition since service, adding that the 
first diagnosis he received following service was the 1972 
diagnosis of colitis rendered by Dr. Burke.  He stated that 
he had requested records of his in-service hospitalization in 
2002 from the National Personnel Records Center in St. Louis, 
received the records in later 2003, and showed all of his 
medical records to Dr. Sninsky.  The veteran asserted that he 
should be granted an earlier effective date for the award of 
service connection for ulcerative colitis because there was 
evidence of proctitis during the September 1968 
hemorrhoidectomy, but those records were not associated with 
the claims file until 2005.  

Considering the record in light of the above, and resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that the criteria for an effective date of July 15, 1986 for 
the award of service connection for ulcerative colitis are 
met.  

Pertinent facts in this case fall squarely within the purview 
of 38 C.F.R. § 3.156(c).  The contents of the additional 
service treatment records associated with the claims file in 
April 2005 provided the basis for the opinion provided by Dr. 
Sninsky, as the service treatment records previously 
associated with the claims file did not include a diagnosis 
of hemorrhagic proctitis, and Dr. Sninsky specifically opined 
that the veteran had hemorrhagic proctitis that eventually 
expanded to the left side of his colon from his initial 
presentation in 1968.  Moreover, the September 2005 VA 
examiner also relied on the service treatment records 
associated with the claims file in April 2005, as the 
examiner stated that, "given the clinical history of the 
patient from 1967 onwards it is at least as likely as not 
that the patient could have had ulcerative colitis that was 
not diagnosed in the military."  

The governing regulation makes clear that an award based all 
or in part on such records should be effective on the date 
entitlement arose or on the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(c).  
The veteran's entitlement to service connection arose when 
ulcerative colitis had its onset in service.  While there is 
no diagnosis of ulcerative colitis, specifically, in service, 
the veteran has reported a continuity of treatment since 
service, and the records from Dr. Burke reflect diagnoses of 
colitis as early as 1972.  

In his December 2005 NOD, the veteran argued that he is 
entitled to an earlier effective date for the award of 
service connection, noting that, in May 1970, VA denied his 
claim for the condition that framed the foundation for the 
most recent claim, and that additional claims for service 
connection were denied on April 6, 1978 and December 10, 
1981.  Despite the veteran's assertions, the Board notes that 
the veteran did not file a claim for service connection for 
ulcerative colitis until July 15, 1986.  In this regard, the 
May 1970 correspondence referred to by the veteran provided 
notice that the April 1970 rating decision had granted 
service connection for hemorrhoids (adding that compensation 
was not payable because this condition was less than 10 
percent disabling) and denied service connection for a 
glandular condition.  Correspondence from the RO, dated April 
6, 1978, informed the veteran that, before his claim could be 
reconsidered, he had to submit evidence showing that his 
service-connected disability had increased in severity.  The 
July 1978 confirmed rating decision denied an increased 
rating.  Correspondence from the RO, dated December 10, 1981, 
provided notice of the December 1981 confirmed rating 
decision that the noncompensable rating for hemorrhoids was 
confirmed and continued.  

Despite his assertions that he submitted claims for 
ulcerative colitis beginning in 1970, the veteran's original 
claim seeking service connection for ulcerative colitis was 
received on July 15, 1986, as his prior claims were seeking 
an increased (compensable) rating for his service-connected 
hemorrhoids.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought).  

Accordingly, an earlier effective date of July 15, 1986-the 
date VA received the previously decided claim-for the award 
of service connection for ulcerative colitis is warranted.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155(a), 3.156(c), 
3.400.  

In reaching the above-noted decision, the Board has 
considered other arguments advanced by and on the veteran's 
behalf, but finds that none of these assertions provides a 
basis for assignment of an even earlier effective date.

The Board points out that, in asserting his entitlement to an 
earlier effective date, the veteran has argued that the 
provisions of 38 C.F.R. § 3.400(h)(1) are applicable to his 
claim (see December 2005 NOD).  That regulation provides 
that, in the case of a difference of opinion, as to decisions 
not final prior to receipt of an application for 
reconsideration, or to reopen, or prior to reconsideration on 
VA initiative, the effective date will be the date from which 
benefits would have been payable if the former decision had 
been favorable.  While, as indicated above, that regulation 
does not appear applicable to the facts of this case, the 
Board notes that, in granting the earliest possible effective 
date of to July 15, 1986, the decision is consistent with the 
spirit of that regulation, in that July 15, 1986 is the date 
from which benefits would have been payable if the former 
decision had been favorable.

The Board has also considered the veteran's assertion 
(advanced in August 2005 substantive appeal) that an earlier 
effective date is warranted on the basis of clear and 
unmistakable error.  To revise a decision on the basis of 
clear and unmistakable error, there must be a final decision 
addressing the claim.  See 38 C.F.R. § 3.105(a) (a prior 
final denial must be reversed or amended when evidence 
establishes clear and unmistakable error).  Here, however, as 
indicated above, the Board has determined that the prior, 
August 1986 decision addressing the veteran's original claim 
for service connection was not final; as such, there is no 
basis for any discussion of clear and unmistakable error.

For all the foregoing reasons, the Board concludes that an 
effective date of July 15, 1986-but none earlier-for the 
award of service connection for ulcerative colitis, is 
warranted.  




ORDER

An effective date of July 15, 1986, for the award of service 
connection for ulcerative colitis is granted, subject to the 
legal authority governing the payment of VA compensation 
benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


